Name: Commission Regulation (EEC) No 3399/82 of 17 December 1982 fixing the accession compensatory amounts in the wine sector for the period 16 December 1982 to 15 December 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 82 Official Journal of the European Communities No L 357/ 13 COMMISSION REGULATION (EEC) No 3399/82 of 17 December 1982 fixing the accession compensatory amounts in the wine sector for the period 16 December 1982 to 15 December 1983 HAS ADOPTED THIS REGULATION : Article 1 An accession compensatory amount is hereby fixed at 6 ECU per hectolitre for liqueur wines, as defined in point 12 of Annex II to Regulation (EEC) No 337/79, other than those intended for processing under customs supervision or administrative supervision providing equivalent guarantees, into products other than those within heading No 22.05 of the Common Customs Tariff. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 13/81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts in the wine sector ('), as amended by Regulation (EEC) No 2874/81 (2), and in particular the first indent of Article 8 (b) thereof, Whereas it is necessary to fix the accession compensa ­ tory amounts in the wine sector for the period 16 December 1982 to 15 December 1983 ; Whereas in order to avoid a deflection of trade, the provisions of Article 7 of Council Regulation (EEC) No 13/81 should be employed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 An amount equal to the accession compensatory amount shall be levied on export from Greece to non-member countries of all products referred to in Article 1 except those made entirely from grapes harvested in Greece . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p . 24. 0 OJ No L 285, 7 . 10 . 1981 , p . 1 .